DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yingli Wang on February 23, 2022.
The application has been amended as follows: 
In claim 1, please change the phrase “An antisense oligonucleotide” to “A chemically modified antisense oligonucleotide”.
Cancel claim 18.

Allowable Subject Matter
Claims 1, 3-17 and 19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Lee et al. (Human Mutation 2019, cited on IDS). Lee et al. teach that SLC26A4, one of the major causative genes of hearing loss, produces variants 
Eleven mutations were found to cause aberrant splicing, such as exon skipping or cryptic splicing, and all the mutations were rescued fully or partially by modified U1 snRNA and ASOs. These data provide strong evidence for the therapeutic potential of modified U1 snRNA and ASOs to neutralize the pathogenic effect of the splice-site mutations leading to genetic hearing loss. While Lee et al. teach antisense oligonucleotides targeted to SLC26A4 can alter splicing of this gene, they do not teach or fairly suggest using antisense oligonucleotides having the sequences recited in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tracy Vivlemore
Primary Examiner
Art Unit 1635




/Tracy Vivlemore/Primary Examiner, Art Unit 1635